Case 2:18-cv-02201-MSN-tmp Document 99 Filed 06/26/19 Pagelof2 PagelD 413

#

RECEIVED
IN THE UNITED STATES DISTRICT COURT ,
FOR THE WESTERN DISTRICT OF TENNESSEE?! 9: 04

 

WESTERN DIVISION
APRIL MALONE and CELITRIA WATSON, )
Plaintiff(s), )

VS
No. 2:18-cv-02201-JTF/tmp
)

SHELBY COUNTY, PAUL HAGERMAN,

Assistant District Attorney, Individually and in

his Official Capacity, AUSTIN SCHOLEFIELD,

Individually and his Official Capacity CHRIS SCRUGGS,

Individually and his Official Capacity CITY OF

MEMPHIS, OFFICER THURMOND RICHARDSON, )

Individually and in his Official Capacity, OFFICER

JONATHAN OVERLY, Individually and his Official

Capacity, OFFICER WILLIAM ACRED, Individually

and his Official Capacity.

Defendant(s). )

 

CERTIFICATE OF CONSULTATION

 

Comes now, Plaintiffs, April Malone and Celitria Watson hereby gives notice and
certifies that, after consulting with the Defendants in this matter, the parties are unable to reach
an accord regarding the issues raised in the Motion to Compel. The Plaintiffs neglected to
include this certification in the Motion pursuant to Local Rule 7.2(a)(1)(B) and respectfully seeks

to remedy that deficiency through this notice.

After, the Defendants became aware that this certification in the Motion, the parties
corresponded with the defendants through electronic email on June 25th, 2019. The Plaintiffs

informed the Defendants of the purpose and potential effect of the Motion and asked whether
Case 2:18-cv-02201-MSN-tmp Document 99 Filed 06/26/19 Page2of2 PagelD 414

é

*

they agreed or objected to the Motion to Compel. Rainey Lankford, counsel for the Assistant

District Attorneys made their objection known via email. Barbaralette Davis and Darius Walker,

counsel for the City of Memphis Attomeys made their objections known via email.

Therefore, in compliance with Local Rule 7.2(a)(1)(B), the undersigned hereby certifies

that, after consultation between the parties, we are unable to reach an accord regarding the action

requested by the Motion.

Certificate of Service

Respectfully submitted,

sK Gr 9 Weis a

APRIL MALONE
Aprilmalone99@yahoo.com
596 Arbor Hollow Circle#207
Cordova, TN 38016

/s/ ( 2 | sty ‘\. KO ots 5)
CELITRIA WATSON
watsoncelitria@yahoo.com
P.O. Box 1332
Cordova, TN 38088

I certify that the foregoing is being filed via the Court’s ECF systern this 25" day of June,
2019, for service on all parties and counsel registered in connection with this civil action,

including:

isi LO ~O Matis ~
APRIL MALONE
Aprilmalone99(@yahoo.com
596 Arbor Hollow Circle#207

Cordova, TN 38016

/s/_ C9 LATIN nig We
CELITRIA WATSON
watsoncelitria@yahoo.com
P.O. Box 1332
Cordova, TN 38088
